 


113 HR 3516 IH: Veterans and Armed Forces Health Promotion Act of 2013
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3516 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mr. Ryan of Ohio (for himself, Mr. Nugent, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve health care furnished by the Department of Veterans Affairs and the Department of Defense by increasing access to complementary and alternative medicine and other approaches to wellness and preventive care, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans and Armed Forces Health Promotion Act of 2013. 
2.Department of Veterans Affairs and Department of Defense expansion of research and education into integration of complementary and alternative medicine interventions 
(a)Development and implementation of expansion planNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop and implement a plan to expand materially and substantially the scope of research and education on, and delivery of holistic care that includes, the integration of appropriate complementary and alternative medicine interventions in the delivery of health care to veterans under chapter 17 of title 38, United States Code, and members of the Armed Forces at military medical treatment facilities under title 10, United States Code. Such plan shall provide for— 
(1)the conduct of research on— 
(A)integrating proven or promising complementary and alternative medicine interventions into the delivery of health care to veterans and members of the Armed Forces; and 
(B)models and systems for providing holistic care that includes complementary and alternative medicine interventions; 
(2)education and training for health care professionals on— 
(A)proven and promising complementary and alternative medicine interventions; 
(B)appropriate uses of such interventions therapeutic options; and 
(C)holistic integration of such interventions into the delivery of health care to veterans; 
(3)carrying out the research, education, and clinical activities described in paragraphs (1) and (2) at centers of innovation at geographically dispersed medical centers operated jointly by the Secretary of Veterans Affairs and the Secretary of Defense; and 
(4)the development of joint metrics and outcome measures to evaluate the provision (and cost effectiveness) of complementary and alternative medicine interventions in the care of patients of both the Department of Veterans Affairs and the Department of Defense. 
(b)Consultation with experts 
(1)Consultation requiredFor the purposes described in paragraph (2), the Secretary of Veterans Affairs and the Secretary of Defense shall consult with the following: 
(A)The Director of the Center on Complementary and Alternative Medicine at the National Institute of Health. 
(B)The Director of the Food and Drug Administration. 
(C)Academic centers, private research institutes, and individual researchers that have extensive experience in studying complementary and alternative medicine and the integration of such interventions in the delivery of conventional medical care. 
(D)Nationally recognized providers of complementary and alternative medicine. 
(E)Such other sources of expertise as the Secretary deems appropriate. 
(2)Purpose of consultationThe Secretary of Veterans Affairs and the Secretary of Defense shall undertake the consultation described in paragraph (1)— 
(A)in developing the plan required under subsection (a); 
(B)to identify specific proven or promising complementary and alternative medicine interventions that, on the basis of research findings or promising clinical interventions, are appropriate to include as covered services under section 3; and 
(C)to identify barriers to the effective provision and integration of complementary and alternative medicine interventions (and means of circumventing such barriers). 
(c)FundingNone of the amounts authorized to be appropriated to carry out this section may be obligated or expended except for a joint effort of the Department of Defense and the Department of Veterans Affairs. 
3.Medical treatment and research facilities jointly operated by the department of veterans affairs and the department of defense 
(a)Pilot program requiredCommencing not later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop and implement a plan to establish jointly-operated medical treatment and research facilities. Such facilities shall— 
(1)be staffed by employees of the Department of Veterans Affairs and the Department of Defense and members of the Armed Forces; 
(2)be operated by dividing the operation and maintenance expenses between both the Department of Veterans Affairs and the Department of Defense by a ratio determined in a memorandum of understanding between the Secretaries; and 
(3)bill to each Department the cost of certain specialty medical services, including radiology, laboratory, and surgery, as such services are used. 
(b)Duration of programThe pilot program shall be carried out during the three-year period beginning on the date of the commencement of the pilot program. 
(c)Locations 
(1)In generalThe Secretaries shall carry out the pilot program by establishing not fewer than 5 joint medical treatment and research facilities. 
(2)ConsiderationsIn selecting locations for the pilot program, the Secretaries shall consider the feasibility and advisability of selecting locations— 
(A)in areas with a high concentration of veterans and members of the Armed Forces; 
(B)that present a reasonable probability of cost savings to the taxpayer by consolidation of services and facilities currently administered separately as determined jointly by the Secretaries; and 
(C)where collaboration of research and treatment will be most beneficial to the common needs of the patients under the care of both Departments, as determined jointly by the Secretaries. 
(d)FundingNone of the amounts authorized to be appropriated to carry out this section may be obligated or expended except for a joint effort of the Department of Defense and the Department of Veterans Affairs. 
4.Pilot program on establishment of complementary and alternative medicine centers within Department of Veterans Affairs medical centers 
(a)Pilot program requiredCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out, through the Office of Patient Centered Care and Cultural Transformation of the Department of Veterans Affairs, a pilot program to assess the feasibility and advisability of establishing complementary and alternative medicine centers within Department of Veterans Affairs medical centers to promote the use and integration of complementary and alternative medicine services for mental health diagnoses and pain management. 
(b)Duration of programThe pilot program shall be carried out during the three-year period beginning on the date of the commencement of the pilot program. 
(c)Locations 
(1)In generalThe Secretary shall carry out the pilot program by establishing not fewer than 10 complementary and alternative medicine centers in 10 separate Department medical centers as follows: 
(A)Three Department medical centers designated by the Secretary as polytrauma centers. 
(B)Seven Department medical centers not designated by Secretary as polytrauma centers. 
(2)ConsiderationsIn selecting locations for the pilot program, the Secretary shall consider the feasibility and advisability of selecting locations in— 
(A)rural areas; 
(B)areas that are not in close proximity to an active duty military installation; and 
(C)areas representing different geographic locations, such as census tracts established by the Bureau of the Census. 
(d)Provision of servicesUnder the pilot program, the Secretary shall provide covered services to covered patients through the complementary and alternative medicine centers established under subsection (c)(1). 
(e)Covered patientsFor purposes of the pilot program, a covered patient is any patient who is a veteran or member of the Armed Forces who has— 
(1)a mental health condition diagnosed by a clinician of the Department of Veterans Affairs, in the case of a patient who is a veteran, or a clinician of the Department of Defense, in the case of a patient who is a member of the Armed Forces; or 
(2)a pain condition for which the veteran has received a pain management plan from a clinician of the Department of Veterans Affairs, in the case of a patient who is a veteran, or a clinician of the Department of Defense, in the case of a patient who is a member of the Armed Forces. 
(f)Covered services 
(1)In generalFor purposes of the pilot program, covered services are services consisting of complementary or alternative medicine. 
(2)Administration of servicesCovered services shall be administered under the pilot program as follows: 
(A)Covered services shall be administered by clinicians who exclusively provide services consisting of complementary or alternative medicine. 
(B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the Office of Patient Care Services, Primary Care Program Office. 
(C)Covered services shall be made available to both— 
(i)covered patients with mental health conditions or pain conditions described in subsection (e) who have received traditional treatments from the Department for such conditions; and 
(ii)covered patients with mental health conditions or pain conditions described in subsection (e) who have not received traditional treatments from the Department for such conditions. 
(g)Voluntary participationThe participation of a patient in the pilot program shall be at the election of the patient and in consultation with a clinician of the Department of Veterans Affairs, in the case of a patient who is a veteran, and in consultation with a clinician of the Department of Defense, in the case of a patient who is member of the Armed Forces.  
(h)Reports to Congress 
(1)Quarterly reportsNot later than 90 days after the date of the commencement of the pilot program and not less frequently than once every 90 days thereafter for the duration of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Secretary to carry out the pilot program, including a description of the outreach conducted by the Secretary to veterans and community organizations to inform such organizations about the pilot program. 
(2)Final report 
(A)In generalNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program. 
(B)ContentsThe report submitted under subparagraph (A) shall include the following: 
(i)The findings and conclusions of the Secretary with respect to the pilot program, including with respect to the utilization and efficacy of the complementary and alternative medicine centers established under the pilot program. 
(ii)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate. 
(i)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section. 
5.Pilot program on use of wellness programs as complementary approach to mental health care for veterans and family members of veterans 
(a)Pilot program required 
(1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program through the award of grants to public or private nonprofit entities to assess the feasibility and advisability of using wellness programs to complement the provision of mental health care to veterans and family members eligible for counseling under section 1712A(a)(1)(C) of title 38, United States Code. 
(2)Matters to be addressedThe pilot program shall be carried out so as to assess the following: 
(A)Means of improving coordination between Federal, State, local, and community providers of health care in the provision of mental health care to veterans and family members described in paragraph (1). 
(B)Means of enhancing outreach, and coordination of outreach, by and among providers of health care referred to in subparagraph (A) on the mental health care services available to veterans and family members described in paragraph (1). 
(C)Means of using wellness programs of providers of health care referred to in subparagraph (A) as complements to the provision by the Department of Veterans Affairs of mental health care to veterans and family members described in paragraph (1). 
(D)Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of life and well-being of veterans and family members described in paragraph (1). 
(E)Whether wellness programs described in subparagraph (C) are effective in increasing the adherence of veterans described in paragraph (1) to the primary mental health services provided such veterans by the Department. 
(F)Whether wellness programs described in subparagraph (C) have an impact on the sense of wellbeing of veterans described in paragraph (1) who receive primary mental health services from the Department. 
(G)Whether wellness programs described in subparagraph (C) are effective in encouraging veterans receiving health care from the Department to adopt a more healthy lifestyle. 
(b)DurationThe Secretary shall carry out the pilot program for a period of three years beginning on the date that is 90 days after the date of the enactment of this Act. 
(c)LocationsThe Secretary shall carry out the pilot program at facilities of the Department providing mental health care services to veterans and family members described in subsection (a)(1). 
(d)Grant proposals 
(1)In generalA public or private nonprofit entity seeking the award of a grant under this section shall submit an application therefor to the Secretary in such form and in such manner as the Secretary may require. 
(2)Application contentsEach application submitted under paragraph (1) shall include the following: 
(A)A plan to coordinate activities under the pilot program, to the extent possible, with the Federal, State, and local providers of services for veterans to enhance the following: 
(i)Awareness by veterans of benefits and health care services provided by the Department. 
(ii)Outreach efforts to increase the use by veterans of services provided by the Department. 
(iii)Educational efforts to inform veterans of the benefits of a healthy and active lifestyle. 
(B)A statement of understanding from the entity submitting the application that, if selected, such entity will be required to report to the Secretary periodically on standardized data and other performance data necessary to evaluate individual outcomes and to facilitate evaluations among entities participating in the pilot program. 
(C)Other requirements that the Secretary may prescribe. 
(e)Grant uses 
(1)In generalA public or private nonprofit entity awarded a grant under this section shall use the award for purposes prescribed by the Secretary. 
(2)Eligible veterans and familyIn carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private nonprofit entity awarded a grant under this section shall use the award to furnish services only to individuals specified in section 1712A(a)(1)(C) of title 38, United States Code. 
(f)Reports 
(1)Periodic reports 
(A)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary shall submit to Congress a report on the pilot program. 
(B)Report elementsEach report required by subparagraph (A) shall include the following: 
(i)The findings and conclusions of the Secretary with respect to the pilot program during the 180-day period preceding the report. 
(ii)An assessment of the benefits of the pilot program to veterans and their family members during the 180-day period preceding the report. 
(2)Final reportNot later than 180 days after the end of the pilot program, the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the advisability of continuing or expanding the pilot program. 
(g)Wellness definedIn this section, the term wellness shall have the meaning given that term in regulations prescribed by the Secretary. 
(h)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section. 
6.Pilot program on fitness and nutrition improvement for overweight and obese veterans 
(a)Pilot program requiredCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, through the National Center for Preventive Health, carry out a pilot program to assess the feasibility and advisability of promoting health in covered veterans, including achieving a healthy weight and reducing risks of chronic disease, through support for fitness center membership. 
(b)Covered veteransFor purposes of this section, a covered veteran is any veteran who— 
(1)is determined by a clinician of the Department of Veterans Affairs to be overweight or obese as of the date of the commencement of the pilot program; and 
(2)resides in a location that is more than 15 miles from a fitness center at a facility of the Department that would otherwise be available to the veteran for at least eight hours per day during five or more days per week. 
(c)Duration of pilot programThe pilot program shall be carried out during the three-year period beginning on the date of the commencement of the pilot program. 
(d)Locations 
(1)In generalIn carrying out the pilot program, the Secretary shall select— 
(A)not less than five medical centers of the Department at which the Secretary shall cover the full reasonable cost of a fitness center membership for covered veterans within the catchment area of such centers; 
(B)not less than five medical centers of the Department at which the Secretary shall cover half the reasonable cost of a fitness center membership for covered veterans within the catchment area of such centers; and 
(C)not less than five medical centers of the Department at which the Secretary shall provide comprehensive medical nutrition therapy for covered veterans. 
(2)ConsiderationsIn selecting locations for the pilot program, the Secretary shall consider the feasibility and advisability of selecting locations in the following areas: 
(A)Areas that are not in close proximity to an active duty military installation. 
(B)Areas in different geographic locations. 
(e)Participation 
(1)Maximum number of participantsThe number of covered veterans who may participate in the pilot program at a location selected under subsection (d) may not exceed 100. 
(2)Voluntary participationThe participation of a covered veteran in the pilot program shall be at the election of the covered veteran in consultation with a clinician of the Department. 
(f)Fitness center membership payment 
(1)In generalExcept as provided in paragraph (2), in carrying out the pilot program, the Secretary shall pay the following: 
(A)The full reasonable cost of a fitness center membership for covered veterans within the catchment area of centers selected under subsection (b)(1)(A) who are participating in the pilot program. 
(B)Half the reasonable cost of a fitness center membership for covered veterans within the catchment area of centers selected under subsection (b)(1)(B) who are participating in the pilot program. 
(2)LimitationPayment for a fitness center membership of a covered veteran may not exceed $50 per month of membership. 
(g)Reports 
(1) Periodic reportsNot later than 90 days after the date of the commencement of the pilot program and not less frequently than once every 90 days thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on activities carried out to implement the pilot program, including outreach activities to veterans and community organizations. 
(2)Final reportNot later than 180 days after the date of the completion of the pilot program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program detailing— 
(A)the findings and conclusions of the Secretary as a result of the pilot program; and 
(B)recommendations for the continuation or expansion of the pilot program. 
(h)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section. 
7.Pilot program on transformation of veterans services organizations facilities into veteran health and wellness centers 
(a)Pilot program required 
(1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary makes grants to nonprofit veterans services organizations (hereinafter in this section referred to as VSOs) recognized by the Secretary in accordance with section 5902 of title 38, United States Code, to upgrade, through construction and repair, VSO community facilities into health and wellness centers. 
(2)Use of fundsThe recipient of a grant under this section shall use the grant to carry out the repair of a facility owned by the recipient or to construct a facility on property owned by the recipient. Such funds may not be used to purchase real estate or to carry out repair of facilities leased by the recipient or to construct facilities on property leased by the recipient. Any facility repaired or constructed using grant funds shall be used to provide alternative medical care, or wellness programs, to veterans and family members as such term is defined in section 1712A(h)(3) of title 38, United States Code. 
(3)Facility operationAs a condition of the receipt of a grant under this section, a VSO shall agree to carry out the operation and maintenance of the facility that is repaired or constructed using grant funds for the three-year period beginning on the date of the completion of the repair or construction. 
(b)Duration of pilot programThe pilot program shall be carried out during the two-year period beginning on the date of the commencement of the pilot program. 
(c)LocationsIn selecting the recipients of grants under this section, the Secretary shall ensure that the grant recipients use grant funds to construct or repair facilities located in at least ten different geographic locations. The Secretary shall give priority to locations in economically depressed areas that are not in close proximity to Department of Veterans Affairs medical centers. 
(d)EligibilityTo be eligible to receive a grant under this section, a VSO shall submit to the Secretary an application in such form and in such manner as the Secretary may require. 
(e)Reports 
(1)Periodic reports 
(A)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for the duration of the pilot program, the Secretary shall submit to Congress a report on the pilot program. 
(B)Report elementsEach report required by subparagraph (A) shall include the following: 
(i)The findings and conclusions of the Secretary with respect to the pilot program during the 180-day period covered by the report. 
(ii)An assessment of the benefits of the pilot program to veterans and either family members during the 180-day period covered by the report. 
(2)Final reportNot later than 180 days after the conclusion of the pilot program, the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the advisability of continuing or expanding the pilot program. 
(f)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.  
8.Definition of complementary and alternative medicineIn this Act, the term complementary and alternative medicine shall— 
(1)have the meaning given that term in regulations the Secretary shall prescribe for purposes of this Act, which shall, to the degree practicable, be consistent with the meaning given such term by the Secretary of Health and Human Services; and 
(2)include integrative health care, adjunctive health care, and functional medicine.  
 
